DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	The limitation “the suppression portion that projects from the second holder body portion toward the first holder body portion” of claims 1, and “the magnetism collection portion holder is provided with a side wall that separates an inside and an outside of the magnetism collection portion holder, and a long side wall of the side wall is set to be thicker than a short side wall of the side wall” of claim 6 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hung V Ngo/
Primary Examiner, Art Unit 2847